UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7616


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CLESTER EARLIS CARTER,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.      Malcolm J. Howard,
Senior District Judge. (3:92-cr-00044-H-3; 5:12-cv-00560-H)


Submitted:   January 22, 2013             Decided: January 25, 2013


Before WILKINSON, NIEMEYER, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Clester Earlis Carter, Appellant Pro Se.     Thomas Gray Walker,
United States Attorney, Jennifer P. May-Parker, Assistant United
States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Clester    Earlis       Carter      seeks   to     appeal   the    district

court’s order dismissing as successive his 28 U.S.C.A. § 2255

(West Supp. 2012) motion.               The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28      U.S.C.     § 2253(c)(1)(B)            (2006).             A     certificate       of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                          28 U.S.C. § 2253(c)(2)

(2006).     When the district court denies relief on the merits, a

prisoner       satisfies      this          standard       by     demonstrating         that

reasonable       jurists      would         find    that    the       district    court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                      When the district court

denies     relief        on   procedural           grounds,       the    prisoner       must

demonstrate       both    that     the      dispositive         procedural   ruling      is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                  Slack, 529 U.S. at 484-85.

               We have independently reviewed the record and conclude

that Carter has not made the requisite showing.                         Accordingly, we

deny    Carter’s    motion       for    a    certificate         of   appealability      and

dismiss the appeal.           We dispense with oral argument because the

facts    and     legal    contentions        are    adequately        presented    in    the



                                              2
materials   before   this   court   and   argument   would   not    aid   the

decisional process.



                                                                   DISMISSED




                                    3